Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in response to not receiving the first DCI.”  However, claim 8 depends from claim 1, which recites “receiving a first downlink control information (DCI).”  The two limitation contradict each other.  Accordingly, claim 8 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0021558) in view of Kim (US 2013/0012186) (hereafter, Kim ‘186).

Regarding claim 1, Kim discloses a method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters of a plurality of secondary cells (SCells) (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; the terms carrier, cell and CC have the same meaning); 
receiving an SCell activation medium access control element (MAC CE) indicating activation of one or more SCells of the plurality of secondary cells (SCells) (Kim, Fig. 4, Carrier Activation message 420; Fig. 36, DL CC activation 3620; Fig. 37, MAC CE; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning; paragraph [0080], if carrier indicated by carrier indicator of DL assignment has not been activated yet, the DL assignment is a carrier activation command; paragraph [0207], MAC PDU with a carrier activation command); 

each bit of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim, Figs. 9, 10; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning paragraph [0088], carrier activation command received using DCI format 1C, bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated); and 
a value of each bit indicates whether the wireless device monitors a downlink control channel on a downlink bandwidth part of the corresponding SCell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010); 
starting monitoring a first downlink control channel of a first downlink bandwidth part of a first SCell (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010), in response to: 

a first bit, of the power saving indication bitmap received in the DCI, corresponding to the first SCell and indicating that the wireless device monitors the first downlink control channel (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010); and 
receiving a second DCI via the downlink control channel (Kim, Fig. 8; paragraph [0082], activating a carrier means turning on a receiver for the carrier, receiving PDCCH and PDSCH; UE activates CCy indicated by carrier indicator in PDCCH of CCx; paragraph [0092], receiving DCI over a PDCCH).  


Kim does not explicitly disclose bits of the power saving indication bitmap in an ascending order of SCell indexes.

Kim ‘186 discloses a method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters of a plurality of secondary cells (SCells) (Kim ‘186, Figs. 4, 5, step 415, 525; paragraph [0047], step of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated 
receiving an SCell activation medium access control element (MAC CE) indicating activation of one or more SCells of the plurality of secondary cells (SCells) (Kim ‘186, Figs. 4,7, steps 420, 705; Fig. 22, MAC CE; paragraph [0047], step of activating carriers; paragraph [0048], aggregating cells; the terms carrier, cell and CC have the same meaning); 
receiving a first downlink control information (DCI) comprising a power saving indication bitmap, wherein: each bit of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE)
the bits of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE), in an ascending order of SCell indexes (Kim ‘186, paragraph [0057], lowest carrier identifier corresponds to the first bit); and 
a value of each bit indicates whether the wireless device monitors a downlink control channel on a downlink bandwidth part of the corresponding (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the bits of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells, in an ascending order of SCell indexes, in the invention of Kim.  The motivation to combine the references would have been to inform the UE of the carrier configuration information.

claim 2, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the first DCI is received via a primary cell (Kim, paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx [primary cell]; paragraph [0085], UE receiving DL assignment via anchor carrier, which is a carrier maintaining its activated state).  

Regarding claim 3, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the configuration parameters indicates that the first SCell, activated by the SCell activation MAC CE, is self-scheduled (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about its own carriers [self-scheduled] to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; paragraph [0080], if carrier indicated by carrier indicator of DL assignment has not been activated yet, the DL assignment is a carrier activation command; paragraph [0207], MAC PDU with a carrier activation command).  

Regarding claim 4, Kim in vies of Kim ‘186 discloses the method of claim 1, further comprising activating a bandwidth part of each of the plurality of SCells(Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; the terms carrier, cell and CC have the same meaning) before receiving the first DCI (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010).

claim 5, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the first DCI does not indicate an active bandwidth part switching on the first SCell (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; [not the activation bitmap]).  

Regarding claim 6, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the plurality of SCells comprise: the one or more SCells; and a plurality of deactivated SCells (Kim, Fig. 9; paragraph [0085], UE receiving DL assignment via anchor carrier [pcell], which is a carrier maintaining its activated state; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated).  

Regarding claim 9, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the starting monitoring the downlink control channel comprising monitoring the downlink control channel discontinuously in response to a discontinuous reception operation being configured on the first SCell (Kim, Fig. 18; paragraph [0131], measurement of active carrier according to DRX operation).  

Regarding claim 10, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the power saving indication bitmap further indicates whether the wireless device monitors a second downlink control channel on a primary cell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx [primary cell], receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a 

Regarding claim 14, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the first DCI is received via a power saving channel on the primary cell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx [primary cell], receiving new DL assignment over CCx [primary cell] that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010).  

Regarding claim 15, Kim in vies of Kim ‘186 discloses the method of claim 14, further comprising not monitoring the power saving channel on the first SCell (Kim, paragraph [0082], starting receiving PDCCH and PDSCH for CCx but not yet CCy; paragraph [0124], applying different measurement periods to activated carriers).  


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in vies of Kim ‘186, and further in view of Ouchi et al. (US 2017/0202025).

Regarding claim 16, Kim in vies of Kim ‘186 discloses the method of claim 14, wherein the configuration parameters indicates one or more configuration parameters of the power saving channel, the one or more configuration parameters comprising: 

a radio network temporary identifier for monitoring the power saving channel (Kim, paragraph [0078], C-RNTI).  

Kim does not explicitly disclose a search space. 

Ouchi discloses that the configuration includes a search space for monitoring the power saving channel; a control resource set for monitoring the power saving channel; and a radio network temporary identifier for monitoring the power saving channel (Ouchi, paragraph [0782], search space, reference signal configuration, RNTI information is used to monitor the PDCCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the configuration parameters of Kim to include a search space.  The motivation to combine the references would have been to inform the UE of where to find the search space.

Regarding claim 17, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 16, wherein the one or more configuration parameters further comprise one or more resource configuration parameters of reference signals for monitoring the power saving channel (Kim, paragraph [0124], measurement periods of activated and deactivated carriers; paragraph [0151], measuring RSRP of a reference signal received).  

Regarding claim 18, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 17, further comprising monitoring the power saving channel, for receiving the first DCI, based on the one or more resource configuration parameters of the reference signals (Kim, paragraph [0092], 

Regarding claim 19, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 18, wherein the monitoring the power saving channel further comprises monitoring the power saving channel with spatial domain parameters determined based on reception of the reference signals (Ouchi, paragraph [0106], PDCCH is spatial multiplexed; paragraph [0782], search space, reference signal configuration, RNTI information is used to monitor the PDCCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the configuration parameters of Kim to include spatial domain multiplexing.  The motivation to combine the references would have been to multiplex the PDCCHs using commonly known methods.

Regarding claim 20, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 19, wherein the spatial domain parameters are used for reception of the reference signals in response to the reference signals being configured for the power saving channel (Ouchi, paragraph [0106], PDCCH is spatial multiplexed; paragraph [0782], search space, reference signal configuration, RNTI information is used to monitor the PDCCH).


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

claim 11, Kim in vies of Kim ‘186 do not disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the method of claim 1, to further comprise maintaining an active state of the first bandwidth part of the first SCell, being activated by the SCell activation MAC CE, and not monitoring the first downlink control channel on the first bandwidth part of the first SCell, in response to the first bit, of the power saving indication bitmap, corresponding to the first SCell, indicating not to monitor the first downlink control channel. 

Claims 12 and 13 would be allowable because they depend from claim 11.

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Kim allegedly does not disclose receiving an activation MAC CE.  This is incorrect.  Kim discloses, in paragraph [0207], a MAC PDU with a carrier activation command, and in Fig. 37, that it is a MAC CE.
Applicant further asserts that the claims are patentable because Kim allegedly does not disclose "receiving a first downlink control information (DCI) comprising a power saving indication bitmap, wherein: each bit of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells, in an ascending order of SCell indexes; and a value of each bit indicates whether the wireless device monitors a downlink control channel on a downlink bandwidth part of the corresponding SCell."  However, this is incorrect, as discussed in the claim rejections above.  Applicant acknowledges that Kim discloses receiving a PDCCH on carriers mapped to bits set to 1.  However, Applicant asserts that this is 
Applicant further asserts that the claims are patentable because Kim allegedly does not disclose the bits of the power saving indication bitmap in an ascending order of SCell indexes.  However this is disclosed by the secondary reference, Kim ‘186, in paragraph [0057], (lowest carrier identifier corresponds to the first bit).
Applicant further asserts that the claims are patentable because Kim allegedly does not disclose the monitoring of the downlink control channel as being in response to two types of messages.  However, this is incorrect.  Kim discloses, in paragraph [0079], that a carrier indicator indicates which carrier are aggregated for a UE, and in paragraph [0080], that, a first message, a DL assignment command, is considered to be a carrier activation command if carrier indicated by carrier indicator of DL assignment has not been activated yet.  Kim then discloses, in paragraph [0090], that a second message, in DCI, includes a bitmap where the bits are mapped to carriers configured for the UE, where bits set to 1 will be activated.  Kim, in paragraph [0092], further makes clear that a first message 1005 is a carrier activation message that is separate from the DCI message in step 1010.  
Applicant’s arguments make a distinction between a carrier being activated (in MAC CE) and a carrier monitoring a PDCCH.  This contrasts with the meaning of the term activation, as used Kim, which means being able to receive a PDCCH.  Accordingly, the Examiner interprets, according to the language of the claims, that the claimed activation to means configured for a UE in a MAC CE, and does not to mean being able to receive a PDCCH.  Accordingly, paragraphs [0079]-[0080] of Kim discloses that carriers being specified in a MAC CE of a carrier activation message that is a DL assignment; while paragraphs [0090]-[0092], of Kim further disclose that the carriers of the MAC CE are turned on to receive a PDCCH if they correspond to bits set to 1 in a bitmap in a DCI.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US 2016/0308653) discloses a bitmap that identifies which activated cells are scheduled (see paragraphs [0170]-[0175]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466